Title: Thomas Jefferson to Alexander von Humboldt, 6 March 1809
From: Jefferson, Thomas
To: Humboldt, Alexander von


          
Dear Sir  Washington Mar. 6. 09.
            I recieved safely your letter of May 30. & with it your astronomical work & Political essay on the kingdom of New Spain, for which I return you my sincere thanks. I had before heard that this work had begun to appear, & the specimen I have recieved proves that it will not disappoint the expectations
of the learned. besides making known to us one of the most singular & interesting countries on the globe, one almost locked up from the knolege of man hitherto, precious addition will be made to our stock of physical science,
in many of it’s parts. we shall bear to you therefore the honorable testimony that you have deserved well of the republic of letters.
          You mention that you had before written other letters to me. be assured I have never recieved a single one, or I should not have failed to make my acknolegements of it. indeed I have not waited for that, but for the certain information, which I had not, of the place where you might be. your letter of May 30. first gave me that information. you have wisely located yourself in the focus of the science of Europe. I am held by the cords of love to my family & country, or I should certainly join you. within a few days I shall now bury myself in the groves of Monticello, & become a mere spectator of the passing events. on politics I will say nothing, because I would not implicate you by addressing to you the republican ideas of America, deemed horrible heresies by the royalism of Europe. you will know, before this reaches you, that mr Madison is my successor. this ensures to us a wise & honest administration. I salute you with sincere friendship & respect.
          
            Th:
            Jefferson
        